[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 20, 2006
                             No. 06-10681                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-10019-CR-KMM

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


ROBERT FRANKLIN CACHO CASANOVA,

                                                         Defendant-Appellant.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 20, 2006)

Before BIRCH, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Robert Franklin Cacho Casanova appeals his 324-month sentence, which

was imposed after he pled guilty to one count of conspiracy to possess with intent

to distribute five kilograms or more of cocaine while on a vessel subject to the

jurisdiction of the United States, in violation of 46 U.S.C. App. § 1903(j). On

appeal, Casanova, who faced a Guidelines range of 324 to 405 months’

imprisonment, argues that his 324-month, low-end sentence was unreasonable

under the advisory Sentencing Guidelines and United States v. Booker, 543 U.S.

220 (2005), because the district court did not give enough weight to the fact that he

was 66 years old at the time of sentencing.

      After Booker, we review the ultimate sentence imposed under an advisory

Guidelines scheme for reasonableness. United States v. Crawford, 407 F.3d 1174,

1178 (11th Cir. 2005). We do not review each individual decision made during the

sentencing process, however. United States v. Winingear, 422 F.3d 1241, 1245

(11th Cir. 2005). Our reasonableness inquiry is guided by the factors set forth at

18 U.S.C. § 3553(a). Id. at 1246; Booker, 543 U.S. at 261. A sentence within the

Guidelines range is not per se reasonable, though “the party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the

light of both [the] record and the factors in section 3553(a).” United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).



                                          2
       The district court must first accurately calculate the Guidelines range,1 and

then it “may impose a more severe or more lenient sentence” after considering the

§ 3553(a) factors. Crawford, 407 F.3d at 1179. These factors include the history

and characteristics of the defendant, the available sentences, the applicable

Guideline range, the nature and circumstances of the offense, and the need for the

sentence to reflect the seriousness of the offense, promote respect for the law, and

provide just punishment for the offense. 18 U.S.C. § 3553(a). We have clarified

that the district court is not obligated to specifically address and analyze on the

record every § 3553(a) factor. Rather, a statement that the court considered the

factors prior to imposing sentence is sufficient. United States v. Scott, 426 F.3d

1324, 1329 (11th Cir. 2005).

       Here, imposition of Casanova’s sentence fully complied with the Supreme

Court’s ruling in Booker. The district court explicitly stated that it was applying

the Guidelines in an advisory fashion. The district court then gave Casanova the

opportunity to present mitigating factors at sentencing, to which Casanova

responded that because he was 66 years old, a sentence over 15 years would be

equivalent to a life sentence. In connection with this argument, he noted that age is

not “a determinant for lowering or a departure” and he did not expressly request a


       1
        Casanova does not assert error in the district court’s calculation of the advisory range of
324 to 405 months’ imprisonment.

                                                 3
downward variance or a departure, but he did ask that the court consider his age

under § 3553. The district court responded that age was not ordinarily a basis for a

downward departure, but also stated that it had considered “the statements of all

the parties” in reaching an advisory sentence.                 Ultimately, the court rejected

Casanova’s request for a sentence below the advisory range, stating that it had

considered the § 3553(a) factors prior to imposing a sentence at the lowest end of

the range Casanova faced.2

       On this record, we can discern no Booker error in the imposition of

Casanova’s sentence, particularly given that this was not the first time Casanova

was convicted of drug smuggling on the high seas -- a point the government

highlighted in its response to Casanova’s argument in support of a lower sentence

based on his age.3       Cf. United States v. Dowd, 451 F.3d 1244, 1256-57 (11th

Cir.) (holding that a defendant’s 305-month sentence was not rendered

unreasonable due to his age of 65 years old where he had numerous prior felony

convictions and still committed the instant violent felony at that age). Moreover,



       2
        As for Casanova’s argument that his medical condition, in addition to his age, rendered
his sentence unreasonable, though he did not raise this as a mitigating factor at the sentencing
hearing, despite being given the opportunity to do so, the underlying facts were included in the PSI,
and the court specifically stated that it considered the PSI in fashioning an appropriate sentence.
       3
        According to the PSI, in 1987, at the age of 47, Casanova was convicted of possession
with intent to distribute marijuana and was sentenced to 20 years’ imprisonment after he was
caught on a vessel named the Dick II with over a 1,000 kilograms of marijuana onboard.

                                                 4
the offense of attempting to smuggle cocaine into the United States was relatively

serious, the drug amount -- almost 2,000 kilograms of cocaine -- was significant,

and Casanova had a prior conviction for a similar offense for which he had been

sentenced to 240 months’ imprisonment. Finally, it was undisputed that he served

as the captain of the boat, directing the activities of the other crew members.

Based upon all of these factors, even considering Casanova’s age, his total

sentence was reasonable.

      AFFIRMED.




                                        5